DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 4/20/2022:
Claims 1-11 and 14-21 are pending in the current application.  Claims 1 and 8 are amended, and Claims 12 and 13 are cancelled, and Claims 17-21 are newly added.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
3.	Claims 1-11 and 14-21 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-11 and 14-21.
	Independent Claims 1 and 8 recite a secondary battery comprising a cell body member with three sealing sides that is provided adjacent to a cooling plate member wherein the cell body comprises a surface area-increasing groove that is concave in the lower surface thereof, the lower surface being in a region where a sealing portion is not formed, the surface area-increasing groove including a curved region in a cross section in a thickness direction of the cell body member, the curved region being in contact with a heat-conducting member that is diposed between the cell body member and a cooling plate member.  Previously cited Choi US PG Publication 2018/0331336 discloses a similar configuration but does not disclose the particular shape of the surface area-increasing groove, but more importantly, does not disclose that the groove is concave in the claimed lower surface which is not in a region where the sealing portion is formed.  There is no prior art available that could be used to modify Choi to arrive at the claimed invention because the concave region of Choi is specifically formed in a sealing area with a sealing portion.  Therefore, the reference fails to teach or suggest the particulars of the independent Claims 1 and 8, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claims 1 and 8.  Since Claims 2-7, 9-11, and 14-21 depend on Claims 1 and 8, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729